Citation Nr: 1757491	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and a cognitive deficit.

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and a cognitive deficit.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a liver disorder.

6.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

7.  Entitlement to service connection for diabetic neuropathy of the upper extremities.

8.  Entitlement to service connection for diabetic neuropathy of the lower extremities.

9.  Entitlement to service connection for skin cancer, also claimed as rashes, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to December 1966.  He served in combat in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from June 2010 and July 2010 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD and a cognitive deficit.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's hearing is manifested by at worst level I acuity in the right ear and level IV acuity in the left ear.

2.  Service connection for PTSD was denied in a May 2005 rating decision that was not appealed and became final.

3.  Evidence added to the record since the May 2005 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for an acquired psychiatric disability, to include PTSD and a cognitive deficit, and raises the possibility of substantiating the claim.

4.  The Veteran does not have a diagnosis of PTSD.

5.  There is no probative evidence that the Veteran's cognitive deficit is causally or etiologically related to service or was incurred within a year of service.

6.  There is no probative evidence that the Veteran's sleep apnea is causally or etiologically related to service.

7.  There is no probative evidence that the Veteran's liver disorder is causally or etiologically related to service.

8.  The Veteran does not have a diagnosis of diabetes mellitus.

9.  The Veteran does not have a diagnosis of diabetic neuropathy of the upper extremities.

10.  The Veteran does not have a diagnosis of diabetic neuropathy of the lower extremities.

11.  The evidence is in relative equipoise regarding whether the Veteran's skin cancer, also claimed as rashes, is related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  Evidence added to the record since the May 2005 rating decision, denying service connection for PTSD, is new and material, and the claim for service connection is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for an acquired psychiatric disability, to include PTSD and a cognitive deficit, have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

5.  The criteria for service connection for a liver disorder have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

6.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

7.  The criteria for service connection for diabetic neuropathy of the upper extremities have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

8.  The criteria for service connection for diabetic neuropathy of the lower extremities have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

9.  The criteria for service connection for skin cancer, also claimed as rashes, have been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a letter to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in June 2010 for PTSD and in February 2013 for bilateral hearing loss.  Overall, the examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The RO did not afford the Veteran a VA examination for the other disabilities at issue on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Veteran has not been diagnosed with diabetes mellitus or diabetic neuropathy.  While the Veteran had been diagnosed with a liver disorder and sleep apnea, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of examinations in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).  The Veteran did not appear for a September 2016 VA examination for PTSD and did not demonstrate good cause for missing the examination.  Therefore, another examination need not be scheduled before the claim is decided on the merits.  See 38 C.F.R. § 3.655 (2017).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.




II.  Increased Rating for Hearing Loss

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2017).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100.  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2017).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2017).

The Veteran had an examination arranged through VA QTC Services in November 2009 at which he said he had difficulty comprehending what people were saying.  It was worse when there was background noise.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
55
60
LEFT
25
35
55
55
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 80 percent in the left ear.  Pure tone threshold averages were 50 decibels on the right and 51 on the left.  

The Veteran had another VA examination in February 2013 at which he reported difficulty understanding conversational speech with background noise, in groups, or if the speaker was talking softly or at a distance.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
50
45
LEFT
10
10
50
50
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  Pure tone threshold averages were 29 on the right and 41 on the left.  

July 2015 VA treatment notes state that the Veteran's sensorineural hearing loss was stable and that the Veteran was able to hear and carry on a conversation appropriately.

Since the audiological findings for the test completed do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies or thresholds at 70 decibels or more at 2000 Hertz with 30 decibels or less at 1000 Hertz, exceptional patterns of hearing loss are not shown and the Board will not determine the Roman numeral designation for hearing impairment from Table VIA.  Only Table VI will be used.  See 38 C.F.R. § 4.86.

When applying the pure tone averages and speech recognition scores from November 2009 to Table VI, the right ear is assigned a Level I and the left ear is assigned a Level IV.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.  

When applying the pure tone averages and speech recognition scores from February 2013 to Table VI, the right ear is assigned a Level I and the left ear is assigned a Level II.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.  

The November 2009 and February 2013 audiological examinations additionally addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Nevertheless, a disability rating higher than 0 percent for bilateral hearing loss is not warranted based on any audiological findings of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect he is unemployable due to his service-bilateral hearing loss.  While the record shows that there may be some interference with some job related activities due to the service-connected disability, there is no cogent evidence of actual unemployability and thus consideration of a TDIU is not warranted.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected bilateral hearing loss, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Because the evidence preponderates against the claim for an increased evaluation for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  New and Material Evidence and Service Connection

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2017).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service connection for certain chronic diseases, including type II diabetes mellitus and psychoses, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).
 
A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C. § 1116(f) (West 2012); 38 C.F.R. § 3.307 (2017).

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, type II diabetes mellitus and early onset peripheral neuropathy shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  The record reflects that the Veteran served in Vietnam during the Vietnam era, and therefore he is presumed to have been exposed to herbicides.  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
A.  Acquired Psychiatric Disability, to include PTSD and Cognitive Deficit

Establishing service connection specifically for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2017); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a)  (2017).

To establish service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether or not the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, then, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2017); see also 38 U.S.C. § 1154(b) (2012); VAOPGCPREC 12-99.  Corroborating evidence is not needed if the claimed in-service stressor is related to the Veteran's "fear of 
hostile military or terrorist activity."  The regulations require that: (1) A VA psychiatrist or a psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f).

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor that is not due to fear of hostile military or terrorist activity.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 38 C.F.R. § 3.304(f). 

The Veteran's claim of entitlement to service connection for PTSD was denied by a May 2005 rating decision which is now final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2017).  The Veteran did not file a notice of disagreement with the May 2005 rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-8; see also Buie, 24 Vet. App. at 251-52.  Thus, the May 2005 rating decision became final based on the evidence then of record.  38 U.S.C §§ 7104, 7105 (2012); 38 C.F.R. § 20.1105 (2017).  

At the time of the May 2005 rating decision, the evidence of record included the STRs.  The Veteran did not have any complaints, treatment, or diagnoses related to  PTSD during service.  The record also included VA treatment records.  The Veteran reported nightmares related to Vietnam at November 2004 VA treatment.  At February 2005 VA psychiatric treatment the Veteran reported nightmares and difficulty sleeping.

The Veteran had a VA examination in May 2005 at which his reported stressors were being asked to identify bodies and witnessing a helicopter accident.  The examiner felt that the Veteran's symptoms did not meet the criteria to warrant a diagnosis of PTSD.  Symptoms included reliving experiences from Vietnam and nightmares.  He did not have flashbacks, still enjoyed activities, did not cut himself off from others, and did not feel emotionally numb.  The examiner described the symptoms related to PTSD as "minimal" and did not diagnose the Veteran with a mental disorder.

The additional evidence added to the record since the May 2005 rating decision includes a July 2009 statement from the Veteran at which he wrote that his job in Vietnam was delivering supplies by air and ground.  He also had to identify bodies.  At April 2010 VA treatment the Veteran was evaluated for PTSD.  The treating physician felt that the Veteran had no mental health condition requiring further intervention.

The Veteran had a VA examination in June 2010 at which he reported feeling depressed at least two to three times a week.  He felt anxious and had difficulty concentrating.  The examiner noted that the Veteran had mild cognitive impairment, mostly due to moderate impairment in recent memory.  His reported PTSD stressors from Vietnam were five of his friends getting killed by an explosion in a tent right after he departed, seeing many dead bodies and loading body bags, and getting fired upon.  While there were symptoms that caused distress, including reexperiencing combat, avoidance symptoms, hyperarousal, and mild, intermittent depressed mood, the examiner did not feel that the Veteran met the full criteria for PTSD.

The Veteran had a VA neuropsychology evaluation in February 2016 at which he and his wife reported that his memory and cognitive functioning had been declining for the past three years.  The Veteran denied any significant history or mental health problems or treatment.  The treating physician noted that the Veteran had fair short and long term memory on examination but that testing showed significant deficits.  The diagnosis was unspecified major neurocognitive disorder and the etiology was unclear.

The Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidences suggests that the Veteran has a cognitive deficit of unknown etiology.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, the additional evidence is both new and material, and the claim for service connection claim for an acquired psychiatric disability is reopened.

Reviewing the reopened claim on the merits, the Veteran is competent to report symptoms such as nightmares, but the record does not reflect a diagnosis of PTSD.  However, in the absence of the presence of the claimed disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no basis on which to find that PTSD has been present at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The only diagnosis related to mental health is a cognitive deficit.

While the Veteran has been diagnosed with a cognitive deficit, there is no competent evidence of record that it is related to service.  It was noted at the February 2016 VA neuropsychology evaluation that the cognitive disorder was of unknown etiology.  The Veteran denied any significant history or mental health problems or treatment at the February 2016 evaluation.  To the extent that the Veteran is claiming that his cognitive disorder is related to service, he is not competent to make such a determination because this is a medical question.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The evidence also does not show that the Veteran had psychoses within one year of separation from service.  Therefore, in addition to a direct basis, service connection is not warranted for cognitive deficit based on the presumptive provisions for chronic diseases.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Because the evidence preponderates against the claim of service connection for an acquired psychiatric disability, to include PTSD and a cognitive deficit, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

B.  Sleep Apnea and Liver Disorder

The STRs do not show any complaints, diagnoses, or treatment related to sleep apnea or a liver disorder.  The post-service treatment records related to sleep apnea show that at February 2004 VA treatment it was noted that the Veteran had possible sleep apnea if sleeping on his back.  November 2004 VA treatment records indicate a diagnosis of rule out sleep apnea.  It was noted at a May 2005 VA general medicine examination that the Veteran had insomnia.  At January 2010 VA treatment the Veteran's wife said that he would have respiratory problems at night.  The Veteran had been diagnosed with obstructive sleep apnea but was not able to tolerate the CPAP machine.  Subsequent treatment notes do not include an opinion on etiology.

Regarding the post-service records related to a liver disorder, VA treatment records beginning in June 2007 show a diagnosis of Gilbert's disease.  At July 2015 VA treatment it was noted that Gilbert's disease was in remission and that the Veteran did not have any symptoms.  July 2016 VA treatment notes state that a capsule of the liver was slightly nodular in appearance.

While the Veteran has been diagnosed with sleep apnea and Gilbert's disease, which is a liver disorder, there are no medical opinions of record indicating that they may be related to service.  To the extent that the Veteran is claiming that they are related to service, he is not competent to make such a determination because this is a medical question.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77.  

Because the evidence preponderates against the claims of service connection for sleep apnea and a liver disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57

C.  Diabetes Mellitus and Diabetic Neuropathy of the Upper and Lower Extremities

The STRs do not show complaints, treatment, or diagnoses related to diabetes mellitus or diabetic neuropathy.  July 2009 VA treatment records state that the Veteran did not have diabetes mellitus.  January 2010 VA treatment notes state that the Veteran had impaired fasting glucose/hypertriglyceridemia but do not indicate a diagnosis of diabetes.  April 2014 VA dentistry treatment records state that the Veteran did not have a history of diabetes.  VA treatment records do not show any diagnoses of diabetes or neuropathy.

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The record does not show that the Veteran has been diagnosed diabetes mellitus or diabetic neuropathy.  As such, service connection for these disabilities must be denied.

D.  Skin Cancer, Also Claimed as Rashes

The STRs do not show complaints, treatment, or diagnoses related to skin cancer or rashes.  At a February 2004 VA Agent Orange protocol examination it was noted that the Veteran had a skin condition that started on his forearms around 1972.  It had worsened over the years and spread to the back of the neck and upper chest.  On examination the sun exposed areas of the forearms were red and scaly with multiple small raised scaly lesions suggestive of actinic keratoses and scarred areas.  There was dry red skin on the back of the neck, upper back, and upper chest, and dry skin on the ears.  The examiner felt it was not suggestive or a skin condition presumptively related to Agent Orange exposure but was likely related to sun exposure.

The Veteran had a VA general medicine examination in May 2005 at which it was noted that he had had multiple superficial skin cancers on the arms and hands.  He was diagnosed with bilateral actinic and solar keratosis over both arms and hands secondary to exposure to sunlight and ecchymosis.

At June 2008 VA treatment the Veteran was indicated to have a recurrent lesion under the left eye and 14 erythrokeratotic lesions compatible with actinic keratoses scattered on the sun exposed skin of the upper extremities, face, ears, and trunk.  August 2009 VA dermatology treatment notes state that the Veteran had actinic keratoses, a lesion on the neck consistent with basal cell carcinoma, and seborrheic dermatitis.  Subsequent VA treatment records show continued treatment for skin lesions without opinions on etiology.

Service connection is not available on a presumptive basis based on exposure to herbicides for the skin cancers and rashes that the Veteran has been diagnosed with.  See 38 C.F.R. § 3.309(e).  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

Reviewing the record, the Board notes that the February 2004 VA examiner felt that the Veteran's skin condition, which began in 1972, was likely related to sun exposure.  The Veteran's DD Form 214 states that he earned the combat infantry badge, and the record shows that he served in Vietnam.  Sun exposure is consistent with the circumstances, conditions, and hardships of the Veteran's service.  See 38 U.S.C. § 1154(b).  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  The Board finds that the evidence is at least in equipoise regarding whether the Veteran's skin cancer, also claimed as rashes, is related to service, and therefore service connection is warranted.  


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.

New and material evidence has been received, and the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD and a cognitive deficit is reopened.

Service connection for an acquired psychiatric disability, to include PTSD and a cognitive deficit, is denied.

Service connection for sleep apnea is denied.

Service connection for a liver disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for diabetic neuropathy of the upper extremities is denied.

Service connection for diabetic neuropathy of the lower extremities is denied.

Service connection for skin cancer, also claimed as rashes, is granted.




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


